DETAILED ACTION
Status of Claims
Claims 1, 4, 7, 9, 12, 17, and 20 have been amended in the response received 7/23/2021.
Claims 2, 10, and 18 have been canceled in the response received 9/8/2020.
Accordingly, claims 1, 3-9, 11-17, 19, and 20 are pending.
Claims 1, 3-9, 11-17, 19, and 20 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 9, and 17 are objected to because of the following informalities: the claims recite “wherein the of user and associate conversation” in lines 16-17, 11, and 15-16, respectively. The claims will be interpreted to recite “wherein the user and associated conversation.”  Appropriate correction is required.

Allowable Subject Matter
Claims 1, 3-9, 11-17, 19, and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, 11-17, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the system, as claimed in claim 1, is directed to a machine. Additionally, the computer program product, as claimed in claim 9, is directed to an apparatus. Furthermore, the method, as claimed in claim 17, is directed to a process.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of analyzing a conversation to identify and provide products/services. Specifically, representative claim 1 recites the abstract idea of: 
receive input from an associate, and based on the input, identify a user in communication with the associate; 
trigger presentation of information associated with the user to the associate via a user portrait, wherein the presentation of the user portrait is triggered based on the identification of the user in communication with the associate; 
perform real-time conversation monitoring of user and associate conversation, wherein the real-time conversation monitoring includes voice recognition of segments of user communication for segment recognition of key words indicative of one or more products/services, and wherein the user and association conversation is not permanently stored; 
identify the one or more products/services based on the recognition of key words via analyzing of the conversation and analyzing of the user portrait; 
deploy, in real-time, the one or more products/services identified to the associate, for associate presentation of the one or more products/services to the user; 
confirm user interest in the one or more products/services for the user; and
extract and pre-populate documents associated with sign up for the one or more products/services for the user identified by the segment recognition and present the pre-populated documents to the associate, wherein the documents are pre-populated with data from the user portrait and segments identified during conversation monitoring.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 1 recites the abstract idea of analyzing a conversation to identify and provide products/services, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a memory device with computer-readable program code stored thereon, a communication device, a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code, a user device, and voice recognition software. Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of analyzing a conversation to identify and provide products/services occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, the additional elements do not integrate the judicial exception into a practical application of the abstract idea of analyzing a conversation to identify and provide products/services and, thus, representative claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 3-8 do not aid in the eligibility of independent claim 1. For example, claims 3-8 merely provide further embellishments of the limitations recited in independent claim 1. 
Thus, dependent claims 3-8 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking a computer program product and method, claims 9 & 11-16 and 17, 19, and 20 remain only broadly and generally defined, with the claimed functionality paralleling that of system claims 1 & 3-8. As such, claims 9 & 11-16 and 17, 19, and 20 are rejected for at least similar rationale as discussed above.


Response to Arguments
With respect to the rejections made under 35 U.S.C. 101, Applicant’s arguments been fully considered but are not persuasive. As such, the rejection is hereby maintained.
On page 10 of the Remarks Applicant states that “the Office further asserts that the elements alone or in combination are merely the combined and coordinated execution of generic computer functions which are well understood, routine and conventional activities previously known to the industry, and do not amount to significantly more than the abstract idea.” The Examiner notes that Applicant has falsely summarized the Office’s position. The previous rejection makes no assertion that the features of the claims are well-understood, routine, and conventional activities. 
On page of the Remarks Applicant argues that “the claimed system does not recite an abstract idea an abstract idea as the Office alleges.” Applicant further argues that “in addition to decreasing data entry errors and increasing speed and accuracy of enrollment by performing document pre-population simultaneously with the user/associate conversation, the monitoring of conversations using the intelligence engine of the invention leverages relevant data extracted from these conversations without the involvement of a third human party.” The Examiner disagrees. The Examiner reiterates the position forwarded in the previous Office Action. Revised Step 2A, Prong 1 of the 2019 PEG requires an evaluation as to whether the claim recites a judicial exception, such as an abstract idea, by referring to subject matter groupings articulated in the guidance. The guidance defines certain methods of organizing human activity to be “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing 
On page 10 of the Remarks Applicant argues that “the idea of utilizing real-time conversation monitoring to pre-populate documents is unlike any concept found to be abstract by a court.” The Examiner maintains that although the exact fact pattern presented in the claimed invention is not identical to a concept reviewed by a court, the claims still recite an abstract idea. The 2019 PEG stated that “the 2019 Revised Patent Subject Matter Eligibility Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the [enumerated] groupings of subject matter.” Additionally, the October 2019 Update to Subject Matter Eligibility reiterated the methodology of determining presence of an abstract idea by utilizing a grouping comparison stating that “the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.” As such, while the claims may not recite an identical concept adjudicated by a court, the claims still recite an abstract idea such as a certain method of organizing human activity for the reasons stated above. 
On pages 10-11 of the Remarks Applicant argues that “the judicial exception is integrated into a practical application in light of Example 37,” and that “similar to the representative claim 1 in The Examiner notes that “the examples created in conjunction with the 2019 PEG “are hypothetical and only intended to be illustrative of the claim analysis under the 2019 PEG,” and that the examples “should be interpreted based on the fact patterns set forth below as other fact patterns may have different eligibility outcomes.” Claim 1 of Example 37 was found eligible because “the claim as a whole integrate[d] the mental process into a practical application,” and that “the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices.” This improvement was supported in the background of invention as the background states, specifically, that computer users are limited by current software in organizing icons and that a computer user may want a non-typical arrangement of icons. The background further specifies that there is a need for a non-traditional arrangement to be performed automatically. This information along with the claims resulted in the conclusion that the claimed invention resulted in an improved user interface. Applicant’s disclosure is lacking any discussion of an improvement that is similar to that recited in Example 37. Additionally, the Examiner notes the October 2019 Update to Subject Matter eligibility which reiterated that “first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement,” and that the specification “must describe the invention such that the improvement would be apparent to one of ordinary skill in the art.” See October 2019 Update: Subject Matter Eligibility, pages 12-13. The October 2019 Update also reiterated that improving a business process of market trading is not equivalent to improving computers or technology. Id; Trading Technologies Int’l v. IBG LLC, 921 F.3d 1084, 1093-94 Trading Technologies claims than those of Example 37. For example, although the claims may arguably provide an improved user enrollment, such an improvement is dissimilar to the improved user interface of Example 37. Specifically, the improvement arguably advanced by Applicant’s claims is a business improvement rather than an improvement in technology or the functioning of a computer. Merely placing this activity on a computer is insufficient to integrate the abstract idea into a practical application of the abstract idea. As such, unlike Example 37, the claims do not recite an integration of the abstract idea into a practical application. 

With respect to the rejections made under 35 U.S.C. 103, Applicant’s arguments have been considered and are persuasive. In view of the amendments, the rejections have been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A Look Ahead: How Artificial Intelligence (AI) Will Affect Customer Service (NPL) – the NPL describes the use of AI in customer service settings. For example, the NPL describes a collaboration between AI technology and human operators.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769.  The examiner can normally be reached on M-F 8:00 AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLISON G WOOD/Primary Examiner, Art Unit 3625